             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION

                                         *



HULL PROPERTY GROUP, LLC and
                                         *
KA N22CR, LLC,
                                         *


                                         *
        Plaintiffs,
                                         *


             V.                          *          CV 118-110


QBE INSURANCE CORPORATION,
                                         *


                                         *
        Defendant.
                                         *




                                    ORDER




       Before the Court is the Parties' Stipulation of Dismissal

with Prejudice.       (Doc. 12.)    All Parties signed the stipulation.

Upon due consideration, the Court finds dismissal appropriate

under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       IT IS THEREFORE ORDERED that this matter shall be DISMISSED


WITH    PREJUDICE.    The   Clerk   is   directed   to   TERMINATE   all   other

pending motions, if any, and CLOSE this case.               Each party shall

bear its own costs and fees.


       ORDER ENTERED at Augusta, Georgia, this _/_2^day of October,
2018.




                                     J. VRANimL--HALL,'" CHIEF JUDGE
                                     UNITEp/STATES DISTRICT COURT
                                     SOUTHERN   DISTRICT OF GEORGIA
